.-   .




         OFFICE   OF THE ATTORNILY   GENERAL   OF TEXAS

                            AUSTIN
iionorrblsO4Or&4 ii. 3m~,p8r4, 7864 2

        8r.ACotobrr~of reoh /44r, a ral;ort to the
        Coaptrollrr und4'~oath of ths in2lrldua1, :ar
        of the prrridrnt, trosaarer, or rup~r?ntandrnt
        of suoh eaapaay, or 4-rpor8tioa, or‘444ooi8ti.n
        shnw?n((tha g r o ss   la.uv.6   rooo:rai! rm..       4uoh b-i,-
        ~8s aan@ 1.1raoh a)uc:.~       lacorporutrt?city cr toaa
        within thllc7tata la th8 paymoat            of    oh*rp,48ror
        lipOhaas, rlrctrlo lbht8,           rlrctrlc powar 62
        v8t6r ior the :;urrtrrnut prroadi~f. :ai4 la-
        4lri4us1, oospaay, 4orp5ratba, or ~r8o4lotloa,
        at  the t?rcl of uatlnd 8old r8port           for   any raoh
        lrraarporrtod town or eltf of more t.h?non4 tkou-
        sand (l,COO+)Izhabttatitr,snd lrar than two
        thou88cid,    flri hundrrd (7,500) inhbltcrntr, 80-
        uordlng to th le8t Fo46t81 Cbnau8 n4at preeed-
        lng th4 fll:uu ct 8ai.ireport, 4hall pnf ti'ths
        TnaWr4r       of LhZs ::t*te an booupofl,rn         tst for
        th   quartw     b&Mi&$       00 l 8id  deta     4;uml to for-
        ty-four    hon4r4dths   (.u)     of me    (1.)vr wat of
        8414 e;raas rscslpta; a8 ahom by 8aid raport. . . *

          Th4 only qnertirn praseJit4c!  ie uhotker tb6
dI8trIbutor I4 oporotlnq Y “gaiwtorka”    or I 348 *phiat*
'within 8n fnoorpor4tat tom cr o%ty*within thr ~88~.
iq3 o? art2016 7050. . :a 6184U88iaq   this 8tatut4 thr
Wm,l8r;lOG Qf':.pp8818,Ir th4 0880 sf C'tlllta~s*WI-
ral Oa* Ceapsny T. COatr, 126 3.Z. (24) 1153, in 8n
oplnlon 84opte5 by thr Supr4ma Cart,     e4t6.d
               -Th6 6i6iaObj64t Of thI8 8ktUt6 ia tbr
        laplirg of ar. rooapeti:.a t4x lgdart     thocrrrho
        4wrp4 in a bu81~1488or tb4 oh8trot4r dafln44
        In th6 8trtotr. ?hr      lubjoot ntt4r In rddp44t
        to which the tax is lmpo884 18 a bwln488        b88?-
        laq thr 4.8?4at4ri4tlO     mark8   rprolflrd in tho
        rtatutr.    "Ith roirrmo6 to thr buslnrra of li
        648 oomp8a),    th6rr oh4r8~ot4rirtio   scrrksin-
        ala44 8-q      other4 uhloh mod nat b4 notiod
        at  tat8 t1.w 8 eoo-vorka looatsd in saysla-
        ootporatrd   oh*   La this State whidh lr '0144
        tar looal 8414 6nd 418tribatla* OS 468 in
        laiu 41tr or LOWll.’
              fn      the   rbmr   Oar*   the   court sakes   the   further
atrtraaat     thetr


             %Ina4, th4retor4, thr~wr ot *8oa-work8’
        in a 4Ity 'r town I?.thlr ::tsrta,
                                         far the dir-
        trlbutlon 09 gsn In mid alty  or towi is, bf
            statute,      aMe     dlies8entlal obaracterlatia     of
            tb8   btuinoss       toxe3,   it              t t&e bus;-
                                               tallowa tlxc
            naae-in *Iah          Ma pleintirr In aw:+gaa, aa
                      by the undl#putud Snots, Ic mt rub-
            4loclo~rtl.
            &at Co the taz whloh thie rwtuta ~ro~ld~e~.~

             ‘WI court had beiorr  It the ~i~Iext~Oo of %Geth-                              .
lr    a ua a~dtrtcibntorwbors p ip el.inelxtenCd fa teths
aits, KIWI which 68% mn tbrra delivered to n sin,& cua-
tomr utir1ieb.k SOr thu tar.    As will be saw srom the
d0v8 quottbtLons,thr aetmt in holbinq tbt onoh distrlb-
utor wa8 not 1IaRle For the tax cnmtrtm? ths atrtutr to
16Vy thr tax UFGG the OOOU~~tiO~'Whlehhno the follciu-
lag oharmotariatie  mnrksr 1.   The gat! plant aaat ~bc lo-
orbed within the IAQOQO~-: ted otty and 2. It ,must be
wad for thr *loc31 ro',e *ml dfatr¶butloa* of es* ln
*uOt.       xltp or.town.
                      The uo.cd300ttt4a-        “has born r.+rl~msly
                                                                   detlned
ae Slrrc; Sired in ~1s~: plrord)‘sltc:ntad.* )@ C.J.
132. Tar various QefInItionr'arreyztonpaus, if not
IdektIoel, In maanlng. f'beyoertrinly ornvoy alowly
tt*aord!nary Si(illiriO&Itit.?A Of the word -.LOCYta”.” ThuB,
perapnraslw tbs stntuts,        we M y lny t:i:1t           to
                                                  in o r da x
broom rubJr&     to the tex lovkd   by &rticls  7060, VA.
C.S. the @an .dlstributor  must (I.1 own, opew-a,    aaan~ge
Or OOlIt~Ol 0 @BO Dbttt 11146 i~~DltQO0. PlROd Or 8itU-
atrd  rlthil WI hmorporatra Oity     or town nnd (2) must
iGYkb             pL*at   ror tha loas1         ralr       ana      dlatributian      or
a@#        ill SUOC   Oitf 01 tOhA.

                      *:athink   .that,   under the         faatr      eub,slttsd,
waars ia no -go8 9hAt”~                                              Lha lAoorpora-
to4 oitr. arhrxrthe izeo                                             by truck ta      t&e
austaaaii in tSe citr,   cad shoe  t&la In true one ll6-
sent of lirblllty ID lacking.     Cml8aqurr:tly * we hold
t:at Oh. dimtributar   dru~uribadby you $a rrf-t aubJaot to
t& t’a.   Tblr holdiog, hmatar, in limitad to tba i&t
oltwtlen rtatrd in your iap~~irg,   via: where   tba die-
trihltar          owla no maobfnocy,           tixtursa,
                                      aqll!cosntor'ap-
pllsaeer used for ths loos2 eale 8w.l6IstrIbutIon or
gar and Joaeted nittta ttre citr.
Eoaonblo   Ooorge H. Sheppard, Paga 4



           Our opinion NO. O-3776    rtatas   that,:
          *'ItIB the oplniun or thla drpartmnt in
     111~ aith the above quoted oeeoe that any lndl-
     tldaal cr corporation  eellily or dletrlbutlng
     liquid petroleur gee to mom than one coneumer
     in zany incorporated city within the population
     brackots atetad in Artlela 7060, *P amndrd   by
     Fauea 8111 8,,Aote of the lorty-eoarnth hgie-
     lattlre,1941, would br rubjaot to the gross ro-
     oaipte tex lavlrd therrln.*
          piawore than diecussing a feat situation
when the plant or the distributor was loaatsd wlthln
tha lnoorpcratad city. To the rxtont .that euoh date-,
tint Is lpplloabla to dIstrlbubor8 whoas plant6 are not.
loaetrd In the Incorporatrd oltv It ir diotua, and it
Is not epplloebls to the ract bltoatlon here uadm oon-
sidrratlon.
                           Vor)-truly p:-.urr,




                      &A&
                                    Powlrr Roberta
                                         Asslmtant



       APPROVEDOCT 15, ;1942

   AZ%--              e-